160 S.W.3d 82 (2004)
In re NEATHERLIN HOMES, INC.
No. 10-03-391-CV.
Court of Appeals of Texas, Waco.
February 11, 2004.
Theodore J. Riney, Catherine C. Kays, Geary, Porter & Donovan, P.C., Dallas, for relator.
Timothy C. Anderson, Austin, for interested party.
Before Chief Justice GRAY, Justice BILL VANCE, and Justice REYNA.

OPINION
BILL VANCE, Justice.
Claude Nealy sued Neatherlin Homes over defects in a home he purchased. The retail installment contract contained an arbitration provision. Neatherlin Homes moved to compel arbitration "under the Civil Practice and Remedies Code," i.e., the Texas Arbitration Act. TEX. CIV. PRAC. & REM. CODE ANN. Ch. 171 (Vernon Supp. 2004). The court denied the motion.[1]*83 Neatherlin Homes petitioned us for a writ of mandamus, citing the Federal Arbitration Act ("FAA"). 9 U.S.C.A. §§ 1-16 (West 1999). Because Neatherlin Homes did not "invoke" the FAA or raise its applicability in the trial court, we deny the petition. In re L & L Kempwood Assoc., L.P., 9 S.W.3d 125, 127 (Tex. 1999) (invoking the FAA); In re American Optical Corp., 988 S.W.2d 711, 714 (Tex. 1998) (raising argument in trial court).
NOTES
[1]  The Texas Arbitration Act provides for an interlocutory appeal of the denial of a motion to compel arbitration. TEX.CIV.PRAC.&REM. CODE ANN. § 171.098 (Vernon Supp. 2004). However, "[a] party denied the right to arbitrate under the Federal Arbitration Act by a state court has no adequate remedy by appeal and is entitled to mandamus relief to correct a clear abuse of discretion." In re L & L Kempwood Assoc., L.P., 9 S.W.3d 125, 128 (Tex. 1999).